UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period ended September 30, 2014 o Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 000-27866 POWERVERDE, INC. (Exact name of Registrant as specified in its charter) Delaware 88-0271109 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 420 S. Dixie Highway Suite 4-B Coral Gables, FL33146 (Address of principal executive offices) (305) 666-0024 (Registrant’s telephone number including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. o Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 7, 2014 the issuer had 31,750,106 shares of common stock outstanding. Index to Form 10-Q Page PART I FINANCIAL INFORMATION 1 Item1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets at September 30, 2014 (Unaudited)and December 31, 2013 1 Condensed Consolidated Statements of Operations for the three monthsand nine months ended September 30, 2014 and 2013 (Unaudited) 2 Consolidated Statements of Changes in Stockholders’ Deficiency for the nine months endedSeptember 30, 2014 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine monthsEnded September 30, 2014 and 2013 (Unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures about Market Risk 18 Item4. Controls and Procedures 18 PARTII OTHER INFORMATION 19 Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults upon Senior Securities 19 Item4. (Removed and Reserved) 19 Item5. Other Information 19 Item6. Exhibits 20 SIGNATURES 21 PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements PowerVerde, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Balance Sheets September 30, 2014 (Unaudited) and December 31, 2013 Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable Employee advances Prepaid expenses Total Current Assets Property and Equipment Property and equipment, net of accumulated depreciationof $49,792 and $38,616, respectively Other Assets Intellectual Property, net of accumulated amortization of $549,533and $384,673 Total Assets $ $ Liabilities and Stockholders’ Deficiency Current Liabilities Accounts payable and accrued expenses $ $ Payable to related parties Notes payable to related parties Total Liabilities Stockholders’ Deficiency Common stock: 100,000,000 common shares authorized, par value $0.0001 per share, 31,750,106 common shares issued and outstanding at September 30, 2014 and 27,600,106 common shares issued and outstanding at December 31, 2013 Additional paid-in capital Treasury stock, 8,550,000 shares at cost on September 30, 2014 and December 31, 2013 ) ) Deficit accumulated in the development stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 PowerVerde, Inc. and Subsidiary (A DevelopmentStage Company) Condensed Consolidated Statements of Operations For the three and nine months ended September 30, 2014 and 2013, and the period from March 9, 2007 (Date of Inception) to September 30, 2014 (Unaudited) Three months ended September 30, Nine months ended September 30, Cumulativefrom inceptionthrough September30,2014 Revenue, Net $ Cost of Goods Sold — Gross Profit Operating Expenses Research and development General and administrative Goodwill impairment — Total Operating Expenses Loss from Operations ) Other Income (Expenses) Interest income — Interest expense ) Other income (expenses) — ) — Total Other Income (Expense) Loss before Income Taxes ) Provision for Income Taxes — Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss per Share - Basic and Diluted $
